          Case: 20-35847, 10/06/2020, ID: 11848568, DktEntry: 10, Page 1 of 1
          Case 6:20-cv-00067-DLC Document 82 Filed 10/06/20 Page 1 of 1



                     UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                          OCT 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JOE LAMM; et al.,                                No.   20-35847

                 Plaintiffs-Appellants,          D.C. No. 6:20-cv-00067-DLC
                                                 District of Montana,
 v.                                              Helena

STEPHEN C. BULLOCK, in his official              ORDER
capacity as Governor of Montana; COREY
STAPLETON, in his official capacity as
Secretary of State of Montana,

                 Defendants-Appellees.

Before: W. FLETCHER, BERZON, and BYBEE, Circuit Judges.

      Appellants’ emergency motion for injunctive relief pending appeal (Docket

Entry No. 3) is denied. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20,

(2008).

      The briefing schedule established previously remains in effect.
